Name: COMMISSION REGULATION (EC) No 154/95 of 30 January 1995 repealing Regulation (EC) No 2865/94 adopting exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  trade policy;  prices;  animal product;  means of agricultural production
 Date Published: nan

 31 . 1 . 95 Official Journal of the European Communities No L 22/9 COMMISSION REGULATION (EC) No 154/95 of 30 January 1995 repealing Regulation (EC) No 2865/94 adopting exceptional support measures for the market in pigmeat in Belgium now be closed down ; whereas Regulation (EC) No 2865/94 needs to be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Article 20 thereof, Whereas, because of the outbreak of classical swine fever in certain production regions in Belgium, animal health measures were adopted by the Belgian authorities pursuant to Council Directive 80/21 7/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by Decision 93/384/EEC (4), and exceptional support measures for the market in pigmeat were adopted for this Member State by Regulation (EC) No 2865/94 (s), as amended by Regula ­ tion (EC) No 3145/94 0 ; Whereas, in view of the progress achieved on the animal health side, the exceptional market support measures can Article 1 Regulation (EC) No 2865/94 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1995. For the Commission Franz FISCHLER Member of the Commission O OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 129, 11 . 5. 1989, p. 12. (3) OJ No L 47, 21 . 2. 1980 , p. 11 . (4) OJ No L 166, 8 . 7. 1993, p. 34. O OJ No L 303, 26. 11 . 1994, p. 25 . (6) OJ No L 332, 22. 12. 1994, p. 21 .